        Case 2:20-cr-00584-DJH Document 35 Filed 06/15/21 Page 1 of 2



 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
 3   KEVIN POOLEY
     Arizona State Bar No. 032759
 4   Special Assistant U.S. Attorney
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Email: Kevin.Pooley@usdoj.gov
 7   Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
      United States of America,                            No. CR-20-00584-PHX-DJH
11
                           Plaintiff,
12                                                     SENTENCING MEMORANDUM
                vs.
13
14    Andrew Walsh,
15                         Defendant.
16          The United States of America, by and through counsel undersigned, hereby files this
17   Sentencing Memorandum. Counsel undersigned has reviewed the draft Presentence Report
18   (PSR) and concurs with the facts and guideline calculations therein. The government has
19   no additions or corrections.
20          The government believes that the recommended sentence of 40 months is
21   reasonable; however, ultimately submits that a sentence of 57 months is more appropriate.
22   The government recognizes the mitigating factors noted in the PSR and the efforts the
23   defendant has made to address his substance abuse issues. Additionally, the government
24   has taken into consideration a similarly situated defendant who was recently sentenced to
25   39 months followed by 3 years of supervised release. 1 A sentence of 40 months may be
26
27
28          1
             On May 20, 2021, Margret Ann Nelson was convicted of a violation of Title 21,
     United States Code §§ 841(a)(1) and (b)(1)(B)(viii), Possession With Intent to Distribute
       Case 2:20-cr-00584-DJH Document 35 Filed 06/15/21 Page 2 of 2




 1   reasonable, but it does not give appropriate weight to the amount of drugs the defendant
 2   possessed. The defendant is accountable for 1,827.65 kilograms of Converted Drug
 3   Weight which includes methamphetamine, heroin, and fentanyl. The amount of dangerous
 4   drugs that was intended to for public distribution is a serious concern. The amount of
 5   damage the defendant has caused the community through frequent drug distribution cannot
 6   be understated and should call for sentence within the guidelines.
 7          A sentence at the lowest calculated guideline range of 57 months strikes an
 8   appropriate balance among all the statutory factors and represents a reasonable and just
 9   sentence under the particular circumstances of this case.
10          Respectfully submitted this 15th day of June, 2021.
11
                                                      GLENN B. McCORMICK
12                                                    Acting United States Attorney
                                                      District of Arizona
13
                                                      s/Kevin Pooley
14                                                    KEVIN POOLEY
                                                      Special Assistant U.S. Attorney
15
16                               CERTIFICATE OF SERVICE
17
           I hereby certify that on this same date, I electronically transmitted the attached
18   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
19   Notice of Electronic Filing to the following CM/ECF registrants:

20   Zach Storrs,
     Attorney for Defendant
21
     Jon Spano,
22   U.S. Probation Officer
23
     s/Erica Lane                _
24   U.S. Attorney’s Office
25
26
     Methamphetamine, a Controlled Substance, a Class B felony offense in CR-20-08091-002-
27   PCT-JJT. She was sentenced by the Honorable John J. Tuchi to 39 months followed by 3
     years of supervised release. The defendant is alleged to have sold Ms. Nelson 372.1 grams
28   of a mixture and substance containing a detectable amount of methamphetamine, its salts,
     isomers, and salts of its isomers.

                                                -2-
